Citation Nr: 9916125	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  97-10 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased (compensable) rating for the 
residuals of a shell fragment wound, consisting of a metallic 
foreign body in the posterior chest wall.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1953.  

The current appeal arose from an August 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  The RO denied entitlement to 
service connection for hearing loss and tinnitus, and an 
increased (compensable) evaluation for a metallic foreign 
body on the posterior chest wall.

The RO affirmed the determinations previously entered when it 
issued a rating decision in January 1998.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  The claim for service connection for bilateral defective 
hearing is not supported by cognizable evidence showing that 
this disability was present in service, or is otherwise of 
service origin.

2.  The claim for service connection for tinnitus is not 
supported by cognizable evidence showing that this disability 
was present in service, or is otherwise of service origin.  

3.  Manifestations of the veteran's service-connected shell 
fragment wound, consisting of a metallic foreign body in the 
posterior chest wall, are currently productive of not more 
than slight injury to Muscle Group XXI, that is, the muscles 
of respiration.  

4.  Retention of a metallic foreign body may be analogized to 
scarring productive of tenderness and pain on objective 
demonstration.


CONCLUSIONS OF LAW

1.  The claims for service connection for bilateral defective 
hearing and tinnitus are not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  

2.  The criteria for an increased (compensable) evaluation of 
10 percent for the residuals of a shell fragment wound, 
consisting of a metallic foreign body in the posterior chest 
wall, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.20, 4.56, 4.73, 4.118, Diagnostic Codes 5321-
7804 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
bilateral defective hearing and tinnitus.

Criteria

As to the issues of service connection for bilateral 
defective hearing and tinnitus, the threshold question which 
must be resolved is whether the veteran's claims are well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, meaning a claim 
which appears to be meritorious.  See Murphy, 1 Vet. App. 81.  
A mere allegation that a disability is service connected is 
not sufficient; the veteran must submit evidence in support 
of his claims which would "justify a belief by a fair and 
impartial individual that the claims are plausible."  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998), by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1998); Savage v. Gober, 10 Vet. App. 488 (1997).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well-grounded, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991).  Moreover 
where a veteran served ninety days (90) days or more during a 
period of war, and an organic disease of the nervous system, 
such as sensorineural hearing loss, becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1998).  

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less then 94 percent.  38 C.F.R. § 3.385 (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of either chronic defective hearing or tinnitus.  At 
the time of the veteran's service separation examination in 
August 1953, hearing for the whispered and spoken voice was 
15/15 bilaterally, and no pertinent diagnoses were noted.  

On Department of Veterans Affairs (VA) ear, nose and throat 
examination in August 1954, shortly following the veteran's 
discharge from service, he voiced no complaints regarding his 
ears.  Once again, no pertinent diagnoses were noted.  

On subsequent VA general medical examination in July 1979, 
the veteran's ears were described as "within normal limits."  

Analysis

The Board observes that, based on a review of the claims 
folder, the veteran's initial claim for service connection 
for defective hearing and tinnitus was filed no earlier than 
June 1996, fully 42 years following his discharge from 
service.  At no time, either in service, or thereafter, has 
the veteran been shown to suffer from either chronic 
defective hearing or tinnitus.  

The veteran's opinion that he currently experiences both of 
these disabilities, and that each is in some way linked to 
his duties with a tank battalion in service, does not 
constitute competent medical evidence, inasmuch as there is 
no evidence that he is trained in the field of medicine.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  Absent current evidence of 
chronic hearing loss or tinnitus, the veteran's claims are 
not well grounded, and must be denied.  

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the appellant has not submitted well grounded claims of 
entitlement to service connection for hearing loss and 
tinnitus, the doctrine of reasonable doubt has no application 
to his case.

The United States Court of Appeals for Veterans Claims 
(Court) has held that if the appellant fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) (1998).




The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist him in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter, 
2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (2996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in the 
connection with the well grounded claim determination are 
quite clear.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993);  
38 C.F.R. § 19.5 (1998).

The Board has determined, therefore, that in the absence of 
well grounded claims for service connection for hearing loss 
and tinnitus, VA has no duty to assist the appellant in 
developing his case.



II.  Entitlement to an increased 
(compensable) evaluation for a shell 
fragment wound consisting of a metallic 
foreign body in the posterior chest wall.

Criteria

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1998).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (1998).  Disability evaluations, 
in general, are intended to compensate for the average 
impairment of earning capacity resulting from a service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1998).  

The percentage ratings contained in the Rating Schedule 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such a 
disease or injury and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  


Ratings shall be based as far as practicable upon the average 
impairment of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust the 
Schedule of Ratings in accordance with experience.

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation & 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lower 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  Muscle 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, or severe, 
with a slight injury characterized by minimal scarring, and 
no evidence of fascial defect, atrophy, or impaired tonus, or 
any impairment of function or metallic fragments retained in 
the muscle tissue.  

A moderate injury would be characterized by entrance and (if 
present) exit scars which are small or linear, some loss of 
deep fascia or muscle substance, or impairment of muscle 
tonus and loss of power, or lower threshold of fatigue when 
compared to the sound side.  A moderately severe muscle 
injury would be characterized by entrance and (if present) 
exit scars indicating the track of the missile through one or 
more muscle groups, with indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side.  Tests of strength and 
endurance compared with the sound side would demonstrate 
positive evidence of impairment.  Severe muscle disability 
would be characterized by ragged, depressed, and inherent 
scars indicating a wide damage to muscle groups in the 
missile track, with palpation demonstrating a loss of deep 
fascia or muscle substance, or soft flabby muscles in the 
wound area.  The muscles would swell and harden abnormally in 
contraction, and tests of strength, endurance, or coordinated 
movements when compared with the corresponding muscles of the 
uninjured side would indicate severe impairment of function.  
38 C.F.R. § 4.56 (1998).  

Factual Background

In the present case, on VA radiographic examination in August 
1954, there was noted a very small shadow of metallic density 
about 3 millimeters in length and 1 1/2 millimeters in 
diameter located within the projection field of the first and 
third anterior intercostal space on the left.  Fluoroscopic 
examination revealed this to be a metallic foreign body 
located in the skin of the left posterior chest wall.  

On recent VA medical examination in July 1996, the veteran 
gave a history of a "multiple fragment wound injury" while on 
active duty in Korea.  According to the veteran, these wounds 
were sustained in the left scapular area.  At the time of 
examination, the veteran voiced no complaints which were 
singularly related to his multiple fragment wound.  

On physical examination, there was present a small 1-inch 
scar in the left scapular area of the veteran's back.  The 
scar was hairline in width, nontender, and mobile.  There was 
no palpable tenderness, adhesions, or tendon damage in the 
left scapular area, neither was there evidence of damage to 
bones, joints, or nerves of the chest wall, either anteriorly 
or posteriorly.  The veteran displayed no loss of strength in 
the chest wall muscles, and there was no evidence of pain on 
motion or muscle herniation in the area of the multiple 
fragment wound.  Radiographic studies revealed a minute 
opaque fragment over the veteran's left hemithorax, 
previously seen on examination of June 1992.  The pertinent 
diagnosis was superficial multiple fragment wounds of the 
left posterior chest wall, without sequelae.  

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for a compensable evaluation for the service-
connected residuals of a shell fragment wound to the 
posterior chest wall is well grounded.  38 U.S.C.A. 
§ 5107(a); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran's assertions concerning the severity of 
his service-connected shell fragment wound (which are within 
the competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).  The Board is also satisfied that all relevant facts 
have been properly developed.  No further assistance to the 
veteran is required in order to comply with the duty to 
assist him mandated by 38 U.S.C.A. § 5107.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 
1 Vet. App. 519 (1991).  

In the present case, on VA medical examination in August 
1954, there was present a metallic foreign body in the skin 
layer of the veteran's left posterior chest wall.  On more 
recent VA examination in July 1996, there was noted only a 
small 1-inch scar in the left scapular area, which was 
hairline in width, nontender, and mobile.  The remainder of 
the examination was essentially unremarkable, showing no 
evidence of tenderness or adhesions, or of any damage to 
bones, joints or nerves in the chest wall.  



The veteran's service-connected residuals of a shell fragment 
wound to the posterior chest wall are rated on the basis of 
injury to Muscle Group XXI, that is, the muscles of 
respiration.  38 C.F.R. Part 4, Code 5321 (1998).  In that 
regard, the noncompensable evaluation currently in effect 
contemplates the presence of slight injury to that muscle 
group.  In order to warrant an increased evaluation, there 
would, of necessity, need to be demonstrated the presence of 
moderate injury to Muscle Group XXI.

The Board observes that, on July 3, 1997, prior to the 
promulgation of a final decision on the veteran's claim for 
entitlement to an increased rating for the service-connected 
residuals of a shell fragment wound to the posterior chest 
wall, there became effective new VA regulations governing the 
evaluation of service-connected muscle injuries.  
62 Fed. Reg. 30,235 (1997).  

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial 
appeals process has been concluded, the version more 
favorable to an appellant applies unless Congress provided 
otherwise, or permitted the Secretary to do otherwise, and 
the Secretary does so.  Marcoux v. Brown, 10 Vet. App. 3 
(1996); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, in the case at hand, a review of pertinent 
regulatory provisions discloses that there have been no 
substantive changes to the schedular criteria governing the 
evaluation of service-connected muscle injuries.  

In the alternative, the Board may consider may consider 
assignment of a compensable evaluation for the claimant's 
shell fragment wound scar under the criteria for rating 
scars.  It is important to note that the subject shell 
fragment wound scar is the veteran's only service-connected 
disability.  





The shell fragment wound scar, in and of itself, as noted on 
examination does not encompass any poor nourishment with 
repeated ulcerations, tenderness, pain, or limitation of 
function resulting from the aforementioned scar.  38 C.F.R. 
§ 4.118, Codes 7803, 7804, 7805 (1998).  

Nonetheless, in the present case, there is evidence of a 
retained metallic foreign body, that foreign body is located 
just beneath the veteran's skin.  The retained metallic 
foreign body is the product of a combat incurred injury 
during the Korean Conflict, for which the veteran is a 
recipient of a Purple Heart Medal, and is the veteran's only 
service-connected disability.  The retained metallic foreign 
body may be analogized to a tender and painful scar under 
diagnostic code 7804.  38 C.F.R. § 4.20.  A 10 percent 
evaluation may be assigned for a tender and painful scar 
under this code.  In view of the foregoing discussion, the 
Board concludes that the evidentiary record supports a grant 
of an increased (compensable) evaluation for residuals of a 
shell fragment wound consisting of a metallic foreign body in 
the posterior chest wall.

There is no evidence that the veteran's service-connected 
shell fragment wound is in any way "unusual or exceptional" 
in nature.  The veteran has not required frequent inpatient 
care, nor has his service-connected shell fragment wound been 
shown to constitute a marked interference with any kind of 
employment, potential or existing.  No basis has been 
presented upon which to predicate a referral of the veteran's 
case to the Director of the VA Compensation & Pension Service 
for consideration of an extraschedular evaluation in excess 
of the currently granted 10 percent evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  


ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for bilateral defective 
hearing and tinnitus, the appeal is denied.  

Entitlement to an increased (compensable) evaluation of 10 
percent for the residuals of a shell fragment wound, 
consisting of a metallic foreign body in the posterior chest 
wall, is granted, subject to the governing criteria 
applicable to the payment of monetary benefits.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals




 

